December 18, 2012 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: First Investors Income Funds File Nos. 002-89287; 811-03967 Post-Effective Amendment No. 47 Dear Sir or Madam: Pursuant to Section 8(c) of the Securities Act of 1933, as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the First Investors Income Funds (the “Registrant”) is Post-Effective Amendment No. 47 to the Registrant’s Registration Statement on Form N-1A.This transmission contains a conformed signature page, the manually signed original of which is maintained at the offices of the Registrant. The primary purpose of this filing is to register the Strategic Income Fund (the “Fund”) as a new series of the Registrant.The Fund will offer initially Class A and Advisor Class shares. The Registrant has elected that this filing be automatically effective 75 days after filing pursuant to Rule 485(a)(2) under 1933 Act.If you have any questions or comments concerning the foregoing, please call me at (202) 778-9187. Very truly yours, /s/ Francine Rosenberger Francine J. Rosenberger Attachments cc:Mary Carty Russell Shepherd First Investors Management Company, Inc.
